J-A08008-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

DONNA M. OLEY,                           :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                    Appellant            :
                                         :
                    v.                   :
                                         :
NORMAN J. OLEY,                          :
                                         :
                    Appellee             :     No. 187 MDA 2014

                Appeal from the Order Entered January 9, 2014
          in the Court of Common Pleas of Northumberland County,
    Civil Division, at No(s): 09815-CV-14-142, PACSES NO. 602112782

BEFORE:    SHOGAN, WECHT, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER, J.:

                                         FILED JUNE 26, 2015

     In a superb analysis of Husband’s income situation, recognizing that

he and his brother are “cooking the books”,1 the learned Majority points the

gun, but does not pull the trigger. I would grant the relief requested in the


1
   The Majority laments the absence of (1) a trial court opinion and (2) a
master’s report. The Majority has performed admirably without either.
Moreover, while the Rules of Civil Procedure permit the appointment of a
master in divorce, see Rule 1920.15, in my view masters are vastly over-
utilized. In many counties, masters are routinely appointed in divorce cases,
and in many situations, litigants must pay for the master. Something is
wrong with a system that allows Mellon Bank and U.S. Steel, or any other
Fortune 500 company, to try a case for free before a judge for weeks or
even months, while a Husband and Wife must pay for the privilege of
litigating about their life’s assets. See Carol J. King, Burdening Access to
Justice: The Cost of Divorce Mediation on the Cheap, 73 St. John's L. Rev.
375, 381 (1999) (discussing, inter alia, the significant legal and policy
questions concerning access to justice raised by states’ programs mandating
divorcing parties to mediate or utilize special masters and pay for such
services).

*Retired Senior Judge assigned to the Superior Court.
J-A08008-15


conclusion of Wife’s brief, finding Husband’s net income for 2010 to be

$13,233.25 per month and for 2011, $16,273.00 per month and remand

only for the purpose of recalculation of the support order.




                                     -2-